EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
In claim 1, line 5, insert the word -- an -- before the phrase “ultrasound receiver”.
In claim 7, line 3, delete the phrase “the sample cartridge” and replace with -- the tissue sample cartridge -- to provide proper and consistency antecedent basis. 
In claim 8, line 2, delete the phrase “the compression plate” and replace with -- the changeable plate -- to provide proper antecedent basis.
In claim 12, line 36, insert the word -- the -- before the phrase “ultrasonic energy”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a multimodal ultrasound/photoacoustic tumor margin detection system comprising an imaging and system control console including an ultrasound and data acquisition subsystem including an ultrasound transmitter and an ultrasound receiver configured to transmit and receive ultrasonic energy; a host-control computer configured to provide a function generator function and a delay generation function; a laser subsystem, comprising at least one laser coupled to a fiber bundle; an imaging comprising an ultrasound transducer configured to be excited by the ultrasound transmitter of the ultrasound and data acquisition subsystem and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 








/HELEN C KWOK/Primary Examiner, Art Unit 2861